Elannagan, J.
The complaint is definite and specific charging that defendant did “operate a motor vehicle while under the influence of intoxicating liquor” on Grove and Walnut streets, Montclair. The complaint is endorsed “guilty.” The “summary of testimony,” signed and returned by the recorder, in its concluding paragraph says: “I thereupon found the defendant guilty of operating a motor vehicle while under the influence of intoxicating liquor.”
While this falls short of what a conviction and return should contain as indicated in State v. Whitaker, 7 N. J. Mis. R. 395; 146 Atl. Rep. 42, it is definite and clear and does not leave open to question that defendant was convicted of the charge laid in the complaint. It therefore is at least equal to the minimum requirements as indicated in that case where it is said “if a complaint is definite and specific, it will suffice if the judgment finds the defendant 'guilty as charged/ ”
The motion to discharge defendant is therefore denied.
I have no difficulty in reaching the conclusion on the evidence that the defendant is guilty as charged.